Title: John Adams to Abigail Adams, 27 December 1786
From: Adams, John
To: Adams, Abigail


     
      My dearest
      Grosvenor Square Decr 27. 1786
     
     Mr Murray, whom I am glad to see out again will carry to Bath this Memorandum that We are all very well. He will arrive for what I know before Mr Bridgen. The Weath’s is very cold, but by a good fire and a good Walk I have not yet been obliged to recur to my Expedient of an immaculate Virgin Bottle of hot Water. I sent Yesterday—Packetts to Coll Smith from Paris.
     The News from Boston is very well. The Court has set at Cambridge in great Pomp guarded by three thousand Men and a train of Artillery. The General Court have passed an Amnesty, with some Exceptions, to all who will take the oath of allegiance, in a certain Time. The Governor reviewed the Troops and made them a Speech. In short government appears now in its Majesty supported by those in whom all Majesty originally resides, the People. I have not seen the Papers but Coll Trumbul gives me this Account, Coll Smiths Toast “common sense to the Common People” is already verified.
     Make your observations, keep your Journal, and make Nabby Smith do so too, and let me see all when you return.
     
      Yours evermore
      John Adams
     
    